Exhibit 10.45

Mr. James Lewandowski

4012 Purdue

Dallas, Texas 75225

Dear James:

We are pleased to extend you an offer to join Rackspace US, Inc. (the “Company”)
as the Senior Vice President, World Wide Sales for the Company. The terms and
conditions of our employment offer to you are set forth below:

1. Employment Commencement. You will commence services, as a full-time employee
and Senior Vice President, World Wide Sales of the Company, as soon as
practicable, however no later than September 22, 2008 (and for the purposes of
this letter, your start date will be the “Employment Commencement Date”). By
signing this offer letter, you represent and warrant to the Company you are
under no contractual commitments inconsistent with your obligations to the
Company.

2. Position. In your capacity as Senior Vice President, World Wide Sales, you
will report to the President and Chief Executive Officer of the Company. Your
duties will include responsibility for the revenue generating activities of the
Company, including such systems, administration and strategic planning
activities as are customary to the position of Senior Vice President, World-Wide
Sales.

3. Relocation. We agree to reimburse your reasonable relocation expenses in
accordance with our policy. We will assign a relocation specialist to you to
assist you with your relocation needs.

4. Salary. You will be paid a salary at the annual rate of $350,000 per year,
commencing on the Employment Commencement Date specified above. Your salary will
be reviewed every year.

5. Bonus. You will be entitled to participate in our cash incentive program
which provides for an annual bonus based on the Company’s financial performance
and the evaluation of your performance and contribution to such results. Your
personal, annualized target bonus percentage will be 100% of your base salary
based on achievement of mutual agreed upon goals between you and the Chief
Executive Officer.

6. Deferred Compensation Plan. At your election all or any portion of your cash
compensation may be deferred pursuant to a deferred compensation plan. The trust
will pay administration expenses of the trust and will be entitled to any gain
or income therefrom. Company will be entitled to reimbursement for any taxes
paid due to activities of the trust.



--------------------------------------------------------------------------------

Mr. James Lewandowski

September 5, 2008

Page 2

7. Equity Awards. We will recommend to the Compensation Committee of the Board
of Directors of our parent corporation. Rackspace Hosting, Inc., that you be
granted nonqualificd options to purchase 100,000 shares of Common Stock of
Rackspace Hosting, Inc., with an exercise price equal to the closing market
value as of the date of the next meeting of the Compensation Committee which
takes place during an open trading window on or after your Employment
Commencement Date. The stock options will vest over four years (25% will become
exercisable the 1st anniversary of your Employment Commencement Date and an
additional 25% will vest on each anniversary thereof through the fourth
anniversary) and will be issued pursuant to the Rackspace Hosting, Inc. 2007
Long Term Incentive Plan and our standard form of Stock Option Agreement. In
addition, we will recommend to the Compensation Committee that they award you
50,000 Restricted Stock Units under the 2007 Long Term Incentive Plan, with the
same four year vesting as described above.

8. Severance Benefit. If you are terminated without Cause or resign for Good
Reason at any time prior to one year from your start date, in addition to any
accrued but unpaid Base Salary, accrued vacation and unpaid business expense
reimbursements (the “Accrued Obligations”) the Company agrees to provide
severance payment in the amount of $350,000 payable in twelve equal monthly
installments. Upon termination of employment for any other reason, including in
the event of your death or disability, the Company’s obligation shall be limited
to the Accrued Obligations, For purposes of this agreement, the term “Cause”
shall mean (a) the commission of, or plea of guilty or no contest to, a felony
or a crime involving moral turpitude or the commission of any other act
involving willful malfeasance or material fiduciary breach with respect to the
company or an affiliate, (b) gross negligence or willful misconduct with respect
to the Company or an affiliate. The Board of Directors of Parent or its
delegate, in its absolute discretion, shall determine the effect of all matters
and questions relating to whether you have been discharged for Cause. “Good
Reason” shall mean and will be deemed to exist if, without your consent (a) you
suffer a material diminution in your duties, responsibilities or effective
authority or any adverse changes in your title or position, (b) you suffer a
reduction of Base Salary, (c) the Company fails to pay any earned compensation
or to provide for your vested benefits when due and payable, or (d) any material
breach of this offer letter; provided, however, that (i) you must provide
written notification of your intention to resign within 60 days after you know;
(ii) such event or condition is not corrected, in all material respects: by the
Company within 30 days of its receipt of such notice; (iii) you actually resign
your employment with the Company not more than 30 days following the expiration
of such 30-day period; and (iv) your termination of employment occurs within two
years following the initial occurrence of one or more of such events.

9. Benefits. The Company also offers an excellent benefits package including
medical, dental, disability, life insurance and 401(k). You arc eligible to
begin your participation in our benefits on your Employment Commencement Date in
accordance with the specific terms of the respective benefit plans. You will
also be eligible for three weeks of annual vacation in accordance with the
Company’s vacation policies.



--------------------------------------------------------------------------------

Mr. James Lewandowski

September 5, 2008

Page 3

10. Employment Agreement. You will be required, as a condition to your
employment with the Company to sign the Company’s standard employment agreement,
a copy of which is attached hereto as Exhibit A, which contains a covenant not
to compete and confidentiality agreement.

11. Period of Employment. The contents of this letter do not form an employment
contract or alter your at-will employment status. All Company personnel are
at-will employees. This means that either the Company or the employee may
terminate the employment relationship at any time, for any reason or no reason.
Only the Chief Executive Officer or President may enter into any agreement to
the contrary, whether verbal or written, with any employee. If such Chief
Executive Officer or President should choose to enter into an agreement to the
contrary, it must be a written agreement signed by one of such officers to be
valid. Any contrary representations which may have been made to you are
superseded by this offer. This is the full and complete agreement between you
and the Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company,

12. Outside Activities. On and after the Employment Commencement Date, while you
render services to the Company, you will not engage in any other gainful
employment, business or activity without the written consent of the Company.
While you render services to the Company, you also will not assist any person or
organization in competing with the Company, in preparing to compete with the
Company or in hiring any employees of the Company.

13. Withholding Taxes. All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes.

14. Entire Agreement. This letter and the Exhibit attached hereto contain all of
the terms of your employment with the Company and supersede any prior
understandings or agreements whether oral or written, between you and the
Company.

15. Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes will be governed by Texas law.

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed employment agreement
and returning them to me. Please note that this offer is made contingent on your
passing the Company’s pre-employment screening process, which includes a
criminal background check, education



--------------------------------------------------------------------------------

Mr. James Lewandowski

September 5, 2008

Page 4

verification, and employment reference check. As required by law, your
employment with the Company is also contingent upon your providing legal proof
of your identity and authorization to work in the United States. This offer, if
not accepted, will expire at the close of business on September 5, 2008.

Again, we are pleased offer you the opportunity to join Rackspace. We look
forward to having you join us on the Employment Commencement Date.

 

Sincerely, /s/ David Belle-Isle David Belle-lsle Senior Vice President, Human
Resources

I accept the offer to join Rackspace US, Inc. as Senior Vice President, World
Wide Sales and agree to the terms outlined above.

 

Date: 09/08/2008 /s/ James Lewandowski James Lewandowski